NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendment to the Claim Statement
The claim statement has been amended to no longer include the portion reading “Application for overall protection for industrial design(s) as shown and described.” Pursuant to Article 5(2)(a) and Rule 11(3), the United States declared that an international design application designating the United States must contain a claim and that the specific wording of the claim shall be in formal terms to the ornamental design for the article as shown, or as shown and described. See 37 CFR 1.1021(d)  and MPEP § 2909, subsection IV. 
For proper form, the claim statement has been amended to read:
--I claim: The ornamental design for a bracelet as shown and described.--

Conclusion
The claim now stands in condition for allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLORELYS MARTINEZ whose telephone number is (571)272-7756.  The examiner can normally be reached on Monday through Friday, 7am until 4pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/LLORELYS MARTINEZ/Primary Examiner, Art Unit 2911